Citation Nr: 1227653	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with Barrett's esophagus with symptoms of irritable bowel syndrome (IBS), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating higher than 10 percent for right sacroiliitis (claimed as low back condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978 and February 1982 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2010 rating decisions.  In July 2008, the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, denied entitlement to increased (compensable) ratings for right knee patellofemoral syndrome and GERD.  A rating decision in December 2008 increased the rating for the right knee disability to 10 percent, effective from July 11, 2007.  

Due to his change of address and relocation to another state, the RO in Reno transferred the Veteran's file to the RO in St. Petersburg, Florida.  In March 2010, the St. Petersburg RO increased the rating for GERD to 10 percent, effective from July 11, 2007, and granted service connection for right sacroiliitis, rated as 10 percent disabling, effective from July 11, 2007.  

Even though the RO increased the schedular ratings for the Veteran's disabilities during the appeal, the issue of entitlement to higher ratings remained on appeal, as the Veteran has not indicated his desire to withdraw these issues.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In a supplemental statement of the case (SSOC) issued in March 2010, the RO in St. Petersburg notified the Veteran of the grant of service connection for a low back condition.  In the SSOC, the RO listed the issue as evaluation of right sacroiliitis (claimed as low back disability), currently 10 percent disabling; in other words, the issue was framed as a claim for a higher initial rating.  Although, it appears that the RO had not notified the Veteran of the grant of service connection prior to the issuance of the SSOC.  Nor does it appear, in reviewing the claims file and Virtual VA records, that the Veteran submitted a notice of disagreement to the 10 percent rating that was assigned.  Nevertheless, in July 2010, the Veteran's local representative presented argument regarding a higher rating for the low back condition.  Moreover, since the issuance of the SSOC, the Veteran has submitted a July 2010 magnetic resonance imaging (MRI) report of the lumbar spine with a waiver of RO initial consideration.  

The Board will accept the July 2010 argument by the Veteran's representative as a notice of disagreement (NOD) and, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Lastly, in his January 2009 Appeal to Board of Veterans Appeals (VA Form 9), the Veteran requested a video-conference hearing before the Board.  Subsequent to an attempt to schedule the Veteran for a video-conference hearing, he withdrew his request for hearing in a statement received in August 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was last afforded a VA examination in conjunction with his increased rating claims in December 2009.  In the February 2012 Appellant's Brief, his representative indicated that the Veteran's disabilities had worsened and requested that the claims be remanded in order to afford the Veteran current VA examinations.  Therefore, given that over two years have passed since the most recent VA compensation examinations discussing the Veteran's relevant symptoms associated with his disabilities, the Board finds that he should be afforded additional VA compensation examinations to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As this case is being remanded for the foregoing reason, all relevant private treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the Veteran provided a September 2009 letter from Frank Toppo, M.D. commenting on his low back pain.  In August 2010, he submitted a July 2010 MRI report of the lumbar spine.  This report shows that the Veteran was referred by Nabil Gerges, D.O.  As of yet, however, no records pertaining to the Veteran's treatment provided by either clinician have been associated with the claims file.  Accordingly, on remand an attempt should be made to obtain the Veteran's private treatment records pertaining to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his right knee and low back disabilities and GERD since July 2007, to include Frank Toppo, M.D. and Nabil Gerges, D.O.  Make arrangements to obtain all records that he adequately identifies.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his right sacroiliitis of the lumbar spine and right knee patellofemoral syndrome.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right sacroiliitis of the lumbar spine and right knee patellofemoral syndrome.

The examiner should report the range of motion of the lumbar spine and right knee, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to the lumbar spine, the examiner should report any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome, if appropriate, that requires bed rest prescribed by a physician and treatment by a physician."

With respect to the right knee, the examiner should state whether there is objective evidence of lateral instability or subluxation of the knee and if so, the degree of such instability and/or subluxation should be discussed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected gastroesophageal reflux disease with Barrett's esophagus with symptoms of irritable bowel syndrome.

The examiner should indicate the following:  Does the Veteran's GERD cause persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The examiner should also indicate whether the Veteran has severe IBS with diarrhea, or alternating diarrhea and constipation and more or less constant abdominal distress.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


